Citation Nr: 1727232	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-50 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for prostatitis from February 4, 2003 to May16, 2004.

2.  Entitlement to a disability rating in excess of 60 percent for prostatitis beginning May 16, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel



INTRODUCTION

The Veteran served honorably on active duty with the Marine Corps from July 1969 to July 1972; he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in pertinent part, found that a clear and unmistakable error (CUE) had been made in the evaluation of the Veteran's service-connected prostatitis, and a 40 percent rating was assigned, effective February 4, 2003.  The RO assigned a 60 percent rating, effective May 17, 2004.

In February 2009, the Veteran testified before a Decision Review Officer (DRO) at
the RO.  A transcript of that hearing is of record.

In March 2012, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ)/RO for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As discussed in the March 2012 remand, there has been some question as to whether the Veteran is represented, and if so, by whom.  Attorneys who commence
representation on or after June 23, 2008, or in cases in which a notice of disagreement was filed after June 23, 2008, even if the representation began before that date, must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  38 C.F.R. § 14.629(b).  Currently, the record reflects that W.T.G. has been appointed by the Veteran as his attorney representative.  However, to date, there is no record showing that he has been accredited with the VA Office of General Counsel, despite previously being notified of the necessity of such accreditation.  Accordingly, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 14.631.
FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, for the period February 4, 2003 to May 16, 2004, his prostatitis was manifested by symptoms no greater than urine leakage and frequency requiring the use of an appliance, but without renal dysfunction, including lethargy, weakness or anorexia.  

2.  For the period beginning May 16, 2004, the Veteran's prostatitis has been manifested by symptoms no greater than urine leakage and frequency requiring the use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day, but without renal dysfunction, including lethargy, weakness or anorexia.


CONCLUSIONS OF LAW

1.  For the period February 4, 2003 to May 16, 2004, the criteria for a disability rating of 60 percent, and no higher, for prostatitis were approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115a, Diagnostic Codes 7527-7512 (2016).

2.  Beginning May 16, 2004, the criteria for a disability rating in excess of 60 percent for prostatitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115a, Diagnostic Codes 7527-7512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's prostatitis is rated under DCs 7527-7512.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. 
§ 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy,
and post-operative residuals are rated as voiding dysfunction or urinary tract
infection, whichever is predominant.  38 C F R § 4 115b, DC 7527.  DC 7512 evaluates chronic cystitis, and states that such should be rated as voiding dysfunction.  38 C F R § 4 115b, DC 7512.

Under 38 C F R § 4.115a, voiding dysfunction is to be rated as urine leakage,
frequency or obstructed voiding.  A 40 percent rating is warranted for voiding
dysfunction requiring the wearing of absorbent materials which must be changed
two to four times per day.  A 60 percent rating is warranted for voiding dysfunction
requiring the use of an appliance or the wearing of absorbent materials which must
be changed more than four times per day.  The rating criteria for urinary frequency provides for a maximum rating of 40 percent for a daytime voiding interval of less than one hour or awakening to void five or more times per night.  The rating criteria for obstructed voiding and urinary tract infection each provide for maximum ratings of 30 percent.  Id.

The record reflects that, in November 2000, the Veteran underwent transurethral incisions of prostate (TUIP) for obstructed voiding symptoms.  This surgery was performed by his private urologist, Dr. J.P.S.  A November 2000 record of VA treatment reflects that the Veteran presented to the emergency room later on the day of his surgery and described some urinary incontinence because of an indwelling bladder catheter.

The Veteran was afforded a VA genitourinary examination on February 4, 2003.  He gave a history of chronic prostatitis and erectile dysfunction, but denied lethargy, weakness, anorexia, weight loss, weight gain, dysuria, hematuria, or
hesitancy.  He described frequent urination, as often as hourly, including at nighttime, and said that he experienced urinary incontinence and used up
to four absorbent pads per day.  He gave a history of voiding symptoms for a number of years, but reported that he underwent surgery in November 2000 due to urinary retention, frequent urinary tract infections and dribbling.  He denied catheterizations, either intermittent or continuous, and also denied dilatations and drainage procedures.  Physical examination revealed leakage of urine and he had an incontinence pad in his underwear.  Urinalysis was negative for nitrates, esterase, protein, glucose, ketones, bilirubin or blood.

In a January 2004 letter, Dr. J.P.S. wrote that the Veteran was under his care and
had several persistent urologic problems, including chronic urinary incontinence,
which required four pads per day to stay dry.  He noted that the Veteran was also on
Ditropan, and more than likely would require continued medication throughout
his life.

In a July 2004 letter, the Veteran, through his attorney, asserted that he used at least four pads per day and wore protective undergarments for his incontinence.

During a VA genitourinary examination in February 2005, the Veteran denied lethargy, weakness and anorexia.  He said his daytime urinary frequency was as often as hourly and he had nocturia 4 times per night.  He said he now required up to 5 pads daily for urinary incontinence.  He said he had been treated for one (1) urinary tract infection in the past year, but had not required any hospitalizations or had been treated for any malignancy.  He added that his private urologist, Dr. J.P.S., treated him with Cipro for presumed urinary tract infection with symptoms of dysuria.  The Veteran reported that he had not required catheterizations, dilatations, or drainage procedures.

In a January 2008 letter, Dr. J.P.S. stated that, as a result of his November 2000
surgery, the Veteran suffered from incontinence requiring intermittent catheterization and was also taking Oxytrol.  He added that the Veteran's wife, a
physician, assisted, under his supervision, with the catheter insertions and saw that
the Veteran took his medications as prescribed.  In a January 2009 letter, Dr. J.P.S. reported that the Veteran suffered from incontinence, requiring the placement of indwelling catheters, and was on Flomax.  He reiterated that the Veteran's wife assisted with the catheter insertions and saw that the Veteran took his medications as prescribed.

During a January 2008 VA genitourinary examination, the Veteran reported that he had been using Foley catheterization on an intermittent basis to manage incontinence, adding that his wife performed the procedure under the supervision of Dr. J.P.S.  He said his urinary incontinence required that he change pads every 2 hours, but when he was away from home, he used Foley catheters due to skin irritations and the difficulty of changing pads.  He denied any renal or kidney dysfunction, but said that he was prescribed antibiotics when using an indwelling catheter.  

During the February 2009 RO hearing, the DRO asked the Veteran when he started to require catheterization.  He stated that he first had to use an indwelling catheter all the time after his November 2000 surgery, but later said that he started to use
the catheter pretty consistently in the previous three years.  He testified that, if his wife had to take his catheter out, he would use diaper-like undergarments for a couple of days.  

In correspondence dated later in February 2009 the Veteran s wife reported that the
Veteran had suffered from partial urinary incontinence requiring intermittent
catheterization since his November 2000 surgery.  She added that his condition had
deteriorated to full and complete loss of bladder control by January 2006, requiring
the use of an indwelling catheter for any activity involving leaving the home.

In a statement accompanying his December 2009 VA Form 9, the Veteran asserted that his wife now placed his indwelling catheter, under the supervision of his urologist, on a daily basis.

In May 2016, the Veteran was afforded a fourth VA genitourinary examination.  The examination report shows that the examiner reviewed the previous treatment reports of record, including the prior VA examinations.  In this respect, the Board notes that there is a duplicate copy of the May 2016 examination of record with handwritten notes from the Veteran's wife, Dr. T.B.  She not only noted minor errors in the earlier reports (e.g., the Veteran's age in the January 2008 examination report had been listed as 55 instead of 65), but also made her own corrections.  Under "subjective complaints" in the 2005 VA examination, the examiner wrote that the Veteran had not required catheterizations, however, Dr. B. wrote that he "requires catheterizations routinely."  In a January 2011 VA outpatient treatment note, the clinician wrote that the Veteran had undergone surgery for "chronic cystitis."  Dr. B. corrected it to state "chronic prostatitis."  In a January 2016 treatment note, the clinician noted that the Veteran had a "chronic prostate disorder with indwelling catheter - unclear why he needs tamulosin, as he has indwelling foley but brought in [pre]script[ion] from outside provider."  Dr. B wrote that tamulosin is used when a catheter is not in place and the patient is using a pad.  
Under the section "Voiding Dysfunction," she wrote that his voiding dysfunction was due to prostatitis.  As to the question of whether the voiding dysfunction caused urine leakage, the VA examiner had checked the box for "no," but Dr. B. corrected it to indicate "yes," adding that the Veteran had noted his urinary frequency in his history, an assertion that is clearly supported by the evidence of record.  Although the VA examiner indicated that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding, Dr. B. wrote "yes, [it causes] poor urine stream."  Finally, although the VA examiner answered "no" to the question of whether the Veteran had a history of recurrent symptomatic bladder or urethral infections, Dr. B. indicated "yes," adding that there had been multiple urinary tract infections treated with Ciprofloxacin.  

The remainder of the examination report as completed by the VA examiner indicates that there were no findings, signs or symptoms attributable to a bladder or urethral fistula, the Veteran did not have a neurogenic or a severely dysfunctional bladder, did not have a bladder injury or surgery, and had no renal dysfunction due to his condition.  Dr. B. made no further changes regarding the examination findings or the Veteran's symptomatology, but added two more statements:  1) She opined that the Veteran was unable to work because of his disability, and, 2) although the examiner said that he changed his catheter every 3 days, she wrote that she personally changed it because he was unable to do so.  

Although the record includes VA treatment reports through November 2016, none provide any further information concerning the past or current severity of the Veteran's prostatitis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Based on a review of the complete evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that for the period February 4, 2003 to May 16, 2004, the criteria for a disability rating of 60 percent, and no higher, for prostatitis under 38 C.F.R. § 4.115a, DC 7527-7512 have been approximated.  
In this regard, the Board has not only considered the private and VA treatment records and VA examination reports, but also the statements of the Veteran and especially those of his wife, Dr. T.B.  As a physician with medical expertise and training, she is competent both to report on the Veteran's symptoms and their clinical significance.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a healthcare provider, such as a nurse, generally is qualified to provide competent medical evidence).  Her assertions are also generally supported by the evidence of record and there has been no reason to doubt her credibility.  Moreover, there are no treatment reports that refute her assertion that the Veteran has suffered from partial urinary incontinence requiring intermittent catheterization since his November 2000 surgery.  Indeed, the January 2008 and May 2016 letters from the Veteran's urologist, Dr. J.P.S., state that, as a result of his prostate surgery in 2000, he has incontinence requiring the placement of indwelling catheters.  There is also a January 2016 VA primary care note, in which the clinician states that the Veteran had indwelling catheterization since his surgery in 2000.  Accordingly, the Board finds that, for the period February 4, 2003 to May 16, 2004, a 60 percent rating for prostatitis, and no higher, contemplates the symptoms for the Veteran's disability at that time.

However, the Board concludes that for the period beginning May 16, 2004, the criteria for a disability rating in excess of 60 percent for prostatitis have not been met.  As noted above, in order to warrant a disability rating in excess of 60 percent for prostatitis, the Veteran would have to demonstrate renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  As there is no probative evidence to suggest that the Veteran has ever experienced any of these symptoms during the course of the appeal, the Board finds that a higher disability rating for this portion of the appeal is not warranted.

Consideration of other diagnostic codes

The Board has also considered whether other diagnostic codes are applicable to the Veteran's prostatitis at any time during the course of the appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that he has ever been diagnosed with any other disorders of the genitourinary system during the course of this appeal.  

Extraschedular disability ratings and other considerations

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for the disability on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected prostatitis.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  Further, there is no evidence that this disability alone has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  






						[ORDER ON NEXT PAGE] 


ORDER

Entitlement to a disability rating of 60 percent, and no higher, for prostatitis from February 4, 2003 to May16, 2004 is granted.

Entitlement to a disability rating in excess of 60 percent for prostatitis beginning May 16, 2004 is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


